3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. Applicant has amended the claims to require that reciprocation includes displacement along a length of the delivery head. In response to such amendment, Rollat-Corvol et al. are now being relied upon to teach such limitation. That is, Rollat-Corvol et al. teaches that one skilled in the art would recognize including a vibratory oscillation member with a dispensing comb, in order to better distribute product. Kalman et al. demonstrates known structure for providing such linear oscillation.

Drawings
The drawings were received on 04/29/2021.  These drawings are accepted and the previous objections to the drawings are therefore withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language Such claim limitation is: “reciprocating member” in claims 1 and 13.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the Specification at page 12 describes such ‘reciprocation member’ to be in the form of a reciprocating wheel.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub # 2005/0199254) in view of Rollat-Corvol et al. (US Pub # 2011/0120487) and Kalman et al. (US Pat # 8,342,187).
In regards to claims 1 and 6-7, Kang teaches a formulation delivery head, comprising:
a manifold chamber (62) defined within a formulation delivery head housing (60) and having a fluid inlet (31) in fluid communication with a first formulation fluid source (11);
a plurality of outlet nozzles (64) configured to discharge a first formulation from the manifold chamber (see arrows in Figure 7); 
a distribution protrusion (402) extending into the manifold chamber and configured to direct the flow of the first formulation from the fluid inlet to each of the plurality of outlet nozzles (Paragraph 0053). 
Kang does not teach a reciprocating member configured to translate the plurality of outlet nozzles along a length of the formulation delivery head housing.
However, Rollat-Corvol et al. teaches a hair product dispensing device to have applicator nozzles that translate relative to the rest of the device (see Paragraph 0115 and Figure 37). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dispensing comb of Kang to contain a reciprocating member, as taught by Rollat-Corvol et al. in order to provide better coverage of applied product.
With regards to the specific structure of the reciprocating member, Kalman et al. teaches reciprocation of brushing elements is achieved by providing a reciprocating wheel (12) operably coupled to a motor (10) and including a reciprocating protrusion (13) that interfaces with a reciprocating slot (see Figure 3), such that the motor drives the reciprocating wheel, and the reciprocating protrusion translates within the reciprocating slot, translating brushing elements along a length (Col 2, Lines 45-54). Therefore, it would have been obvious to one of ordinary skill in the art to replace the reciprocating 
Regarding claim 2, Kang teaches dispensing, where such dispensing of product includes a flow rate of formula discharged from each of the plurality of outlet nozzles, where each of the nozzles contains a substantially even mixture of first and second formula. Kang does not expressly teach that such mixture provides that the first formulation that is dispensed from each outlet nozzle is within 20% of an average flow rate of such component across the plurality of outlet nozzles. However, as the components are equally mixed prior to dispensing, there is no indication that the components would not be substantially equal to one another during dispensing. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flow rate of the first formulation discharged from each of the plurality of nozzles of Kang to be within 20% of the average flow rate of the first formulation in the plurality of outlet nozzles, as there is no indication that any alteration of ratios of the mixed product would exist between the outlet and dispensing, especially not on the order of a 20% change.
Regarding claim 3, Kang teaches where the fluid inlet is configured for fluid communication with a second fluid formulation source (12).
Regarding claim 4, Kang teaches a mixer (40) positioned between the fluid inlet and the manifold chamber for mixing the first formulation and a second formulation prior to distribution from the plurality of outlet nozzles (see Figure 1).
Regarding claim 5, Kang teaches each of the plurality of outlet nozzles extends outwardly from the formulation delivery head housing and are arranged in a row along the length of the formulation delivery head housing (see Figure 1).
Regarding claims 9 and 12, Kang teaches a pump (Paragraph 0037) operably coupled to draw the first formulation from the first formulation fluid source, through the manifold chamber and through the plurality of outlet nozzles (Paragraph 0052); but does not teach it is motorized. However, as Rollat-Corvol et al. teaches a motor to trigger both movement and dispensing of product, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pump of Kang to be motorized, as shown by Rollat-Corvol et al., in order to automate the process for ease of use.

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Rollat-Corvol et al. and Kalman et al., as applied to claim 5 above, in view of Morgenstern et al. (US Pub # 2007/0235053).
Regarding claims 8 and 10-11, Kang teaches the formula delivery housing; but does not teach a plurality of standoff protrusions extending outwardly from the formulation delivery head housing substantially in the direction of the plurality of outlet nozzles, wherein a length of each of the plurality of standoff protrusions is longer than a length of each of the plurality of outlet nozzles such that outlets of each of the plurality of outlet nozzles are spaced away from an application surface.
However, Morgenstern et al. teaches a formulation delivery head housing to contain both spaced nozzles (40) and standoff protrusions (46) extending outwardly from the formulation delivery head housing substantially in the direction of the plurality of nozzles (see Figure 1, which teaches that the standoff protrusions are arranged in a row along a length of the delivery head housing), wherein the length of each of the plurality of standoff protrusions is longer than the length of each of the plurality of nozzles such that outlets of each of the plurality of nozzles are spaced away from an application surface (Paragraph 0031 which teaches that the standoff protrusions are 5mm longer than the nozzles); and the use of two rows of standoff protrusions (see Figure 1, where both 46 and 50 can be considered standoff protrusions). Therefore, it would have been obvious to one of ordinary skill in the art at the time the .

Claims 13-21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Rollat-Corvol et al., Kalman et al. and Samain (US Pub # 2014/0352714).
In regards to claim 13, 17-18 and 20-21, Kang teaches a formulation delivery head, comprising:
a manifold chamber (62) defined within a formulation delivery head housing (60) and having a fluid inlet (31) configured for fluid communication with a first formulation fluid source (11) storing a first formulation;
a plurality of outlet nozzles (64) configured to discharge the first formulation from the manifold chamber (see arrows in Figure 7); and
a distribution protrusion (402) extending into the manifold chamber and configured to direct a flow of the first formulation from the fluid inlet to each of the plurality of outlet nozzles (Paragraph 0053).
Kang does not teach a reciprocating member configured to translate the plurality of outlet nozzles along a length of the formulation delivery head housing and an energy source configured to deliver energy to an application surface (claim 1), such as ultraviolet radiation source configured to illuminate the plurality of nozzles (claim 17) or a heat source configured to heat the formulation prior of delivering (claim 18).
However, Rollat-Corvol et al. teaches a hair product dispensing device to have applicator nozzles that translate relative to the rest of the device (see Paragraph 0115 and Figure 37). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dispensing comb of Kang to contain a reciprocating member, as taught by Rollat-Corvol et al. in order to provide better coverage of applied product.
Kalman et al. teaches reciprocation of brushing elements is achieved by providing a reciprocating wheel (12) operably coupled to a motor (10) and including a reciprocating protrusion (13) that interfaces with a reciprocating slot (see Figure 3), such that the motor drives the reciprocating wheel, and the reciprocating protrusion translates within the reciprocating slot, translating brushing elements along a length (Col 2, Lines 45-54). Therefore, it would have been obvious to one of ordinary skill in the art to replace the reciprocating mechanism of Kang/Rollat-Corvol et al. to be the reciprocation wheel system of Kalman et al. as such structures are functional equivalents for providing vibratory oscillation to a brush head, and would be expected to perform as identical means for providing such identical motion.
With regards to the energy source, Samain teaches a hair dye application device (Paragraph 0042) to contain an energy source configured to deliver energy to an application surface (Paragraphs 0100-0102) where such application can be heat (Paragraphs 0105-0109 where the source of such heat serves as an energy source as claimed) or ultraviolet radiation (Paragraph 0116, where the source of the radiation provides the source as claimed). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the formulation delivery device of Kang to include the energy source of Samain in order to provide means to optimize the product to be applied (Samain, Paragraphs 0059-0061). Applicant is noted that they have not provided any disclosure of structure for such an energy source to distinguish from that of Samain.
Regarding claim 14, Kang teaches dispensing, where such dispensing of product includes a flow rate of formula discharged from each of the plurality of outlet nozzles, where each of the nozzles contains a substantially even mixture of first and second formula. Kang does not expressly teach that such mixture provides that the first formulation that is dispensed from each outlet nozzle is within 20% of an average flow rate of such component across the plurality of outlet nozzles. However, as the components are equally mixed prior to dispensing, there is no indication that the components would not 
Regarding claim 15, Kang teaches the fluid inlet is configured for fluid communication with a second fluid formulation (12).
Regarding claim 16, Kang teaches a mixer (40) positioned between the fluid inlet and the manifold chamber for mixing the first formulation and a second formulation prior to distribution from the plurality of outlet nozzles (see Figure 1).
Regarding claim 19, Kang teaches each of the plurality of nozzles extends outwardly from the formulation delivery head housing and are arranged in a row along a length of the formulation delivery head housing (see Figure 1).
Regarding claims 23 and 26, Kang teaches a pump (Paragraph 0037) operably coupled to draw the first formulation from the first formulation fluid source, through the manifold chamber and through the plurality of outlet nozzles (Paragraph 0052); but does not teach it is motorized. However, as Rollat-Corvol et al. teaches a motor to trigger both movement and dispensing of product, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pump of Kang to be motorized, as shown by Rollat-Corvol et al., in order to automate the process for ease of use.

Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Rollat-Corvol et al., Kalman et al. and Samain, as applied to claim 13 above, in further view of Morgestern et al.
Regarding claims 22 and 24-25, Kang teaches the formula delivery housing; but does not teach a plurality of standoff protrusions extending outwardly from the formulation delivery head housing substantially in the direction of the plurality of nozzles, wherein the length of each of the plurality of standoff protrusions is longer than the length of each of the plurality of nozzles such that outlets of each of the plurality of nozzles are spaced away from an application surface.
However, Morgenstern et al. teaches a formulation delivery head housing to contain both spaced nozzles (40) and standoff protrusions (46) extending outwardly from the formulation delivery head housing substantially in the direction of the plurality of nozzles (see Figure 1, which teaches that the standoff protrusions are arranged in a row along a length of the delivery head housing), wherein the length of each of the plurality of standoff protrusions is longer than the length of each of the plurality of nozzles such that outlets of each of the plurality of nozzles are spaced away from an application surface (Paragraph 0031 which teaches that the standoff protrusions are 5mm longer than the nozzles); and the use of two rows (Claim 24) of standoff protrusions (see Figure 1, where both 46 and 50 can be considered standoff protrusions). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the formulation delivery head housing of Kang to include the standoff protrusions surrounding the nozzles, as taught by Morgenstern et al. in order for the device to better penetrate the hair for use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772